     CENTER FOR DISABILITY ACCESS
 1   Amanda Seabock, Esq., SBN 289900
 2   Dennis Price, Esq., SBN 279082
     8033 Linda Vista Road, Suite 200
 3   San Diego, CA 92111
     Phone: (858) 375-7385; (888) 422-5191 fax
 4   amandas@potterhandy.com
 5   Attorneys for Plaintiff
 6
 7                        UNITED STATES DISTRICT COURT
 8
                      NORTHERN DISTRICT OF CALIFORNIA
 9
        Scott Johnson,                             )
10
             Plaintiff,                            )   Case Number:
11              v.                                 )
12                                                 )   Certification of Interested Entities
        James Farris V                             )   or Persons
13
           Defendants.                             )
14
                                                   )   Civil L.R. 3-15
15                                                 )
16                                                 )
17                                                 )
                                                   )
18
     Pursuant to Civil L.R. 3-15, the undersigned certifies that as of this date,
19
     other than the named parties, there is no such interest to report.
20
21
     Dated: December 8, 2020                     CENTER FOR DISABILITY ACCESS
22
23
24                                               By:
                                                 Amanda Seabock, Esq.,
25
                                                 Attorneys for Plaintiff
26
27
28




                                                 1
                          Certification of Interested Entities or Persons
